                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA

JUSTIN SAVOY
                                                                      CIVIL ACTION
VERSUS
                                                                      19-107-SDD-RLB
DEPARTMENT OF
PUBLIC SAFETY, ET AL.
                                         RULING

        The Court has carefully considered the Complaint, 1 the record, the law applicable

to this action, and the Report and Recommendation2 of United States Magistrate Judge

Richard L. Bourgeois, Jr. dated May 16, 2019, to which an objection 3 was filed and also

reviewed.

        The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court's opinion herein.

        ACCORDINGLY, the Court declines the exercise of supplemental jurisdiction over

any potential state law claims and this action is hereby DISMISSED, with prejudice, for

failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. §§ 191 S(e)

and 1915A.

        Judgment to be entered accor�,1Y·

        Baton Rouge, Louisiana thea. day of June, 2019.



                                                            K, CHIEF DISTRICT JUDGE
                                                          RICT OF LOUISIANA




1
  Rec. Doc. 1.
2 Rec. Doc. 12.
3 Rec. Doc. 14.
